Dated [●] 2011 DEPOSIT AGREEMENT by and among DAIICHI SANKYO COMPANY, LIMITED and DEUTSCHE BANK TRUST COMPANY AMERICAS as Depositary and THE HOLDERS AND BENEFICIAL OWNERS OF AMERICAN DEPOSITARY SHARES EVIDENCED BY AMERICAN DEPOSITARY RECEIPTS ISSUED HEREUNDER White & Case LLP 5 Old Broad Street LondonEC2N 1DW TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 2 SECTION 1.1 “AFFILIATE” 2 SECTION 1.2 “AGENT” 2 SECTION 1.3 “AMERICAN DEPOSITARY SHARE(S)” AND “ADS(S)” 2 SECTION 1.4 “ADS RECORD DATE” 2 SECTION 1.5 “BENEFICIAL OWNER” 2 SECTION 1.6 “BUSINESS DAY” 2 SECTION 1.7 “COMMISSION” 2 SECTION 1.8 “COMPANIES ACT” 2 SECTION 1.9 “COMPANY” 2 SECTION 1.10 “CUSTODIAN” 2 SECTION 1.11 “DELIVER” AND “DELIVERY” 2 SECTION 1.12 “DEPOSIT AGREEMENT” 3 SECTION 1.13 “DEPOSITARY” 3 SECTION 1.14 “DEPOSITED SECURITIES” 3 SECTION 1.15 “DOLLARS” AND “$” 3 SECTION 1.16 “DRS/PROFILE” 3 SECTION 1.17 “DTC” 3 SECTION 1.18 “EXCHANGE ACT” 3 SECTION 1.19 “FOREIGN CURRENCY” 3 SECTION 1.20 “FOREIGN REGISTRAR” 3 SECTION 1.21 “HOLDER” 3 SECTION 1.22 “INDEMNIFIED PERSON” AND “INDEMNIFYING PERSON” 3 SECTION 1.23 “PRE-RELEASE TRANSACTION” 4 SECTION 1.24 “PRINCIPAL OFFICE” 4 SECTION 1.25 “RECEIPT(S)”; “AMERICAN DEPOSITARY RECEIPT(S)” AND “ADR(S)” 4 SECTION 1.26 “REGISTRAR” 4 SECTION 1.27 “RESTRICTED SECURITIES” 4 SECTION 1.28 “SECURITIES ACT” 4 SECTION 1.29 “SHARES” 4 (i) SECTION 1.30 “UNIT” 5 SECTION 1.31 “UNITED STATES” OR “U.S.” 5 ARTICLE II APPOINTMENT OF DEPOSITARY; FORM OF RECEIPTS; DEPOSIT OF SHARES; EXECUTION AND DELIVERY, TRANSFER AND SURRENDER OF RECEIPTS 6 SECTION 2.1 APPOINTMENT OF DEPOSITARY 6 SECTION 2.2 FORM AND TRANSFERABILITY OF RECEIPTS 6 SECTION 2.3 DEPOSITS 7 SECTION 2.4 EXECUTION AND DELIVERY OF RECEIPTS 8 SECTION 2.5 TRANSFER OF RECEIPTS; COMBINATION AND SPLIT-UP OF RECEIPTS 9 SECTION 2.6 SURRENDER OF RECEIPTS AND WITHDRAWAL OF DEPOSITED SECURITIES 9 SECTION 2.7 LIMITATIONS ON EXECUTION AND DELIVERY, TRANSFER, ETC. OF RECEIPTS; SUSPENSION OF DELIVERY, TRANSFER, ETC. 11 SECTION 2.8 LOST RECEIPTS, ETC. 11 SECTION 2.9 CANCELLATION AND DESTRUCTION OF SURRENDERED RECEIPTS; 12 SECTION 2.10 PRE-RELEASE 12 ARTICLE III CERTAIN OBLIGATIONS OF HOLDERS AND BENEFICIAL OWNERS OF RECEIPTS 13 SECTION 3.1 PROOFS, CERTIFICATES AND OTHER INFORMATION 13 SECTION 3.2 LIABILITY FOR TAXES AND OTHER CHARGES 13 SECTION 3.3 REPRESENTATIONS AND WARRANTIES ON DEPOSIT OF SHARES 14 SECTION 3.4 COMPLIANCE WITH INFORMATION REQUESTS; DISCLOSURE OF INTERESTS 14 ARTICLE IV THE DEPOSITED SECURITIES 15 SECTION 4.1 CASH DISTRIBUTIONS 15 SECTION 4.2 DISTRIBUTION IN SHARES 16 SECTION 4.3 ELECTIVE DISTRIBUTIONS IN CASH OR SHARES 17 SECTION 4.4 DISTRIBUTION OF RIGHTS TO PURCHASE SHARES 17 SECTION 4.5 DISTRIBUTIONS OTHER THAN CASH, SHARES OR RIGHTS TO PURCHASE SHARES 19 SECTION 4.6 CONVERSION OF FOREIGN CURRENCY 19 SECTION 4.7 FIXING OF RECORD DATE 20 SECTION 4.8 VOTING OF DEPOSITED SECURITIES 21 SECTION 4.9 CHANGES AFFECTING DEPOSITED SECURITIES 22 (ii) SECTION 4.10 AVAILABLE INFORMATION 23 SECTION 4.11 REPORTS 23 SECTION 4.12 LIST OF HOLDERS 23 SECTION 4.13 TAXATION;WITHHOLDING 23 ARTICLE V THE DEPOSITARY, THE CUSTODIAN AND THE COMPANY 24 SECTION 5.1 MAINTENANCE OF OFFICE AND TRANSFER BOOKS BY THE REGISTRAR 24 SECTION 5.2 EXONERATION 25 SECTION 5.3 STANDARD OF CARE 26 SECTION 5.4 RESIGNATION AND REMOVAL OF THE DEPOSITARY; APPOINTMENT OF SUCCESSOR DEPOSITARY 27 SECTION 5.5 THE CUSTODIAN 28 SECTION 5.6 NOTICES AND REPORTS 28 SECTION 5.7 ISSUANCE OF ADDITIONAL SHARES, ADSS ETC. 29 SECTION 5.8 INDEMNIFICATION 30 SECTION 5.9 FEES AND CHARGES OF DEPOSITARY 31 SECTION 5.10 RESTRICTED SECURITIES OWNERS 32 ARTICLE VI AMENDMENT AND TERMINATION 32 SECTION 6.1 AMENDMENT/SUPPLEMENT 32 SECTION 6.2 TERMINATION 33 ARTICLE VII MISCELLANEOUS 34 SECTION 7.1 COUNTERPARTS 34 SECTION 7.2 NO THIRD-PARTY BENEFICIARIES 34 SECTION 7.3 SEVERABILITY 34 SECTION 7.4 HOLDERS AND BENEFICIAL OWNERS AS PARTIES; BINDING EFFECT 34 SECTION 7.5 NOTICES 35 SECTION 7.6 GOVERNING LAW AND JURISDICTION 35 SECTION 7.7 ASSIGNMENT 36 SECTION 7.8 COMPLIANCE WITH U.S. SECURITIES LAWS 36 SECTION 7.9 TITLES; REFERENCES 36 SECTION 7.10 AGENTS 37 SECTION 7.11 EXCLUSIVITY 37 EXHIBIT A [FORM OF FACE OF RECEIPT] 1 (iii) DEPOSIT AGREEMENT, dated as of [●] 2011, by and among: DAIICHI SANKYO COMPANY, LIMITED, a company incorporated under the laws of Japan, with its principal executive office at 3-5-1, Nihonbashi Honcho, Chuo-ku, Tokyo 103-8426, Japan and its successors, DEUTSCHE BANK TRUST COMPANY AMERICAS, an indirect wholly owned subsidiary of Deutsche Bank A.G., acting in its capacity as depositary, with its principal office at 60Wall Street, New York, New York10005, United States and any successor depositary hereunder; and all Holders and Beneficial Owners of American Depositary Shares evidenced by American Depositary Receipts issued hereunder (all such capitalized terms as hereinafter defined). W I T N E S S E T HT H A T: (A) WHEREAS, the Company desires to establish an ADR facility with the Depositary to provide for the deposit of the Shares and the creation of American Depositary Shares representing the Shares so deposited; (B) WHEREAS, the Depositary is willing to act as the Depositary for such ADR facility upon the terms set forth in this Deposit Agreement; (C) WHEREAS, the American Depositary Receipts evidencing the American Depositary Shares issued pursuant to the terms of this Deposit Agreement are to be substantially in the form of Exhibit A annexed hereto, with appropriate insertions, modifications and omissions, as hereinafter provided in this Deposit Agreement; and (D) WHEREAS, the Board of Directors of the Company (or an authorized committee thereof) has duly approved the establishment of an ADR facility upon the terms set forth in this Deposit Agreement, the execution and delivery of this Deposit Agreement on behalf of the Company, and the actions of the Company and the transactions contemplated herein. NOW, THEREFORE, for good and valuable consideration, the receipt andsufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I DEFINITIONS All capitalized terms used, but not otherwise defined, herein shall have the meanings set forth below, unless otherwise clearly indicated: SECTION 1.1“Affiliate”shall have the meaning assigned to such term by the Commission under RegulationC promulgated under the Securities Act. SECTION 1.2“Agent” shall mean such entity or entities as the Depositary may appoint under Section 7.10, including the Custodian or any successor or addition thereto. SECTION 1.3“American Depositary Share(s)” and “ADS(s)” shall mean the securities represented by the rights and interests in the Deposited Securities granted to the Holders and Beneficial Owners pursuant to the terms and conditions of this Deposit Agreement and evidenced by the American Depositary Receipts issued hereunder.Each American Depositary Share shall represent the right to receive one Share, until there shall occur a distribution upon Deposited Securities referred to in Section 4.2or a change in Deposited Securities referred to in Section 4.9with respect to which additional American Depositary Receipts are not executed and delivered, and thereafter each American Depositary Share shall represent the Shares or Deposited Securities specified in such Sections. SECTION 1.4“ADS Record Date” shall have the meaning given to such term in Section 4.7. SECTION 1.5“Beneficial Owner” shall mean as to any ADS, any person or entity having a beneficial interest in any ADSs.A Beneficial Owner need not be the Holder of the ADR evidencing such ADSs.A Beneficial Owner may exercise any rights or receive any benefits hereunder solely through the Holder of the ADR(s) evidencing the ADSs in which such Beneficial Owner has an interest. SECTION 1.6“Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday which is not (A)a day on which banking institutions in the Borough of Manhattan, The City of New York are authorized or obligated by law or executive order to close and(B)a day on which the market(s) in which Receipts are traded are closed. SECTION 1.7“Commission” shall mean the Securities and Exchange Commission of the United States or any successor governmental agency in the United States. SECTION 1.8“Companies Act” shall mean the Companies Act of Japan (“Kaishaho”) as amended. SECTION 1.9“Company” shall mean Daiichi Sankyo Company, Limited, a company incorporated and existing under the laws of Japan, and its successors. SECTION 1.10“Custodian”shall mean, as of the date hereof, Mizuho Corporate Bank, Ltd., having its principal office at 1-3-3, Marunouchi, Chiyoda-ku, Tokyo, Japan 100-8210, as the custodian for the purposes of this Deposit Agreement, and any other firm or corporation which may hereinafter be appointed by the Depositary pursuant to the terms of Section 5.5as a successor or an additional custodian or custodians hereunder, as the context shall require.The term “Custodian” shall mean all custodians, collectively. SECTION 1.11“Deliver” and “Delivery” shall mean, when used in respect of American Depositary Shares, Receipts, Deposited Securities and Shares, the physical delivery of the certificate representing such security, or the electronic delivery of such security by means of book-entry transfer, as appropriate, including, without limitation, through DRS/Profile.With respect to DRS/Profile ADRs, the terms “execute”, “issue”, “register”, “surrender”, “transfer” or “cancel” refer to applicable entries or movements to or within DRS/Profile. 2 SECTION 1.12“Deposit Agreement” shall mean this Deposit Agreement and all exhibits hereto, as the same may from time to time be amended and supplemented in accordance with the terms hereof. SECTION 1.13“Depositary” shall mean Deutsche Bank Trust Company Americas, an indirect wholly owned subsidiary of Deutsche Bank AG, in its capacity as depositary under the terms of this Deposit Agreement, and any successor depositary hereunder. SECTION 1.14“Deposited Securities” as of any time shall mean Shares at such time deposited or deemed to be deposited under this Deposit Agreement and any and all other securities, property and cash received or deemed to be received by the Depositary or the Custodian in respect thereof and held hereunder, subject, in the case of cash, to the provisions of Section 4.6.The collateral delivered in connection with Pre-Release Transactions described in Section 2.10hereof shall not constitute Deposited Securities. SECTION 1.15“Dollars” and “$” shall mean the lawful currency of the United States. SECTION 1.16“DRS/Profile” shall mean the system for the uncertificated registration of ownership of securities pursuant to which ownership of ADSs is maintained on the books of the Depositary without the issuance of a physical certificate and transfer instructions may be given to allow for the automated transfer of ownership between the books of DTC and the Depositary.Ownership of ADSs held in DRS/Profile is evidenced by periodic statements issued by the Depositary to the Holders entitled thereto. SECTION 1.17“DTC” shall mean The Depository Trust Company, the central book-entry clearinghouse and settlement system for securities traded in the United States, and any successor thereto.Participants within DTC are hereinafter referred to as “DTC Participants”. SECTION 1.18“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as from time to time amended. SECTION 1.19“Foreign Currency” shall mean any currency other than Dollars. SECTION 1.20“Foreign Registrar” shall mean the entity, if any, that carries out the duties of registrar for the Shares or any successor as registrar for the Shares and any other appointed agent of the Company for the transfer and registration of Shares or, if no such agent is so appointed and acting, the Company. SECTION 1.21“Holder” shall mean the person in whose name a Receipt is registered on the books of the Depositary (or the Registrar, if any) maintained for such purpose.A Holder may or may not be a Beneficial Owner.A Holder shall be deemed to have all requisite authority to act on behalf of the Beneficial Owners of the ADRs registered in such Holder's name. SECTION 1.22“Indemnified Person” and “Indemnifying Person” shall have the meaning set forth in Section 5.8hereof. 3 SECTION 1.23“Pre-Release Transaction” shall have the meaning set forth in Section 2.10hereof. SECTION 1.24“Principal Office” when used with respect to the Depositary, shall mean the principal office of the Depositary at which at any particular time its depositary receipts business shall be administered, which, at the date of this Deposit Agreement, is located at 60 Wall Street, New York, New York 10005, U.S.A. SECTION 1.25“Receipt(s)”; “American Depositary Receipt(s)” and “ADR(s)” shall mean the certificate(s) or DRS/Profile statements issued by the Depositary evidencing the American Depositary Shares issued under the terms of this Deposit Agreement, as such Receipts may be amended from time to time in accordance with the provisions of this Deposit Agreement. References to Receipts shall include physical certificated Receipts as well as ADSs issued through DRS/Profile, unless the context otherwise requires. SECTION 1.26“Registrar” shall mean the Depositary or any bank or trust company having an office in the Borough of Manhattan, The City of New York, which shall be appointed by the Depositary to register ownership of Receipts and transfer of Receipts as herein provided, and shall include any co-registrar appointed by the Depositary for such purposes. Registrars (other than the Depositary) may be removed and substitutes appointed by the Depositary. SECTION 1.27“Restricted Securities” shall mean Shares, or American Depositary Shares representing such Shares, which (i)have been acquired directly or indirectly from the Company or any of its Affiliates in a transaction or chain of transactions not involving any public offering and subject to resale limitations under the Securities Act or the rules issued thereunder, or (ii)are held by an officer or director (or persons performing similar functions) or other Affiliate of the Company, or (iii)are subject to other restrictions on sale or deposit under the laws of the United States, Japan, or under a shareholders' agreement or the Company’s Articles of Incorporation or under the regulations of an applicable securities exchange unless, in each case, such Shares, or American Depositary Shares representing such Shares, are being sold to persons other than an Affiliate of the Company in a transaction (x)covered by an effective resale registration statement or (y)exempt from the registration requirements of the Securities Act (as hereinafter defined), and the Shares, or American Depositary Shares representing such Shares, are not, when held by such person, Restricted Securities. SECTION 1.28“Securities Act” shall mean the United States Securities Act of 1933, as from time to time amended. SECTION 1.29“Shares” shall mean ordinary shares in registered form of the Company,heretofore validly issued and outstanding and fully paid or hereafter validly issued and outstanding and fully paid.References to Shares shall include evidence of rights to receive Shares, whether or not stated in the particular instance; provided, however, that in no event shall Shares include evidence of rights to receive Shares with respect to which the full purchase price has not been paid or Shares as to which pre-emptive rights have theretofore not been validly waived or exercised; provided further, however, that, if there shall occur any change in par value, split-up, consolidation, exchange, reclassification, conversion or any other event described in Section 4.9, in respect of the Shares of the Company, the term “Shares” shall thereafter, to the extent permitted by law, represent the 4 successor securities resulting from such change in par value, split-up, consolidation, exchange, conversion, reclassification or event. SECTION 1.30“Unit”shall mean 1,000 Shares or such other number of Shares as the Articles of Incorporation of the Company may provide as “Unit of Shares” for the purpose of the Companies Act, as such Articles of Incorporation may be amended from time to time. SECTION 1.31“United States” or “U.S.” shall mean the United States of America. 5 ARTICLE II APPOINTMENT OF DEPOSITARY; FORM OF RECEIPTS; DEPOSIT OF SHARES; EXECUTION AND DELIVERY, TRANSFER AND SURRENDER OF RECEIPTS SECTION 2.1Appointment of Depositary. The Company hereby appoints the Depositary as exclusive depositary for the Deposited Securities and hereby authorizes and directs the Depositary to act in accordance with the terms set forth in this Deposit Agreement.Each Holder and each Beneficial Owner, upon acceptance of any ADSs (or any interest therein) issued inaccordance with the terms of this Deposit Agreement, shall be deemed for all purposes to (A)be a party to and bound by the terms of this Deposit Agreement and (B)appoint the Depositary its attorney-in-fact, with full power to delegate, to act on its behalf and to take any and all actions contemplated in this Deposit Agreement, to adopt any and all procedures necessary to comply with applicable law and to take such action as the Depositary in its sole discretion may deem necessary or appropriate to carry out the purposes of this Deposit Agreement (the taking of such actions to be the conclusive determinant of the necessity and appropriateness thereof). SECTION 2.2Form and Transferability of Receipts. Definitive Receipts shall be substantially in the form set forth in ExhibitA annexed to this Deposit Agreement, with appropriate insertions, modifications and omissions, as hereinafter provided.Receipts may be issued in denominations of any number of American Depositary Shares.No definitive Receipt shall be entitled to any benefits under this Deposit Agreement or be valid or obligatory for any purpose, unless such Receipt shall have been executed by the Depositary by the manual or facsimile signature of a duly authorized signatory of the Depositary. The Depositary shall maintain books on which the transfer of each Receipt shall be registered. As hereinafter provided, the Depositary shall record any Receipt issued through the DRS/Profile and any execution and delivery of definitive Receipts. Receipts in certificated form bearing the manual or facsimile signature of a duly authorized signatory of the Depositary who was at any time a proper signatory of the Depositary shall bind the Depositary, notwithstanding that such signatory has ceased to hold such office prior to the execution and delivery of such Receipts by the Registrar or did not hold such office on the date of issuance of such Receipts. In addition to the foregoing, the Receipts may be endorsed with or have incorporated in the text thereof such legends or recitals or modifications not inconsistent with the provisions of this Deposit Agreement as may be reasonably required by the Depositary in order to comply with any applicable law or regulations thereunder or with the rules and regulations of any securities exchange or market upon which American Depositary Shares may be listed, traded or quoted or to conform with any usage with respect thereto, or to indicate any special limitations or restrictions to which any particular Receipts are subject by reason of the date of issuance of the underlying Deposited Securities or otherwise. Notwithstanding anything in this Deposit Agreement or in the Receipt to the contrary, to the extent available by the Depositary, American Depositary Shares shall be evidenced by Receipts issued through DRS/Profile unless certificated Receipts are specifically requested by the Holder.Holders and Beneficial Owners shall be bound by the terms and conditions of this Deposit Agreement and of the form of Receipt, regardless of whether their Receipts are certificated or issued through DRS/Profile. 6 Subject to the limitations contained herein and in the form of Receipt, title to a Receipt (and to the American Depositary Shares evidenced thereby), when properly endorsed (in the case of certificated Receipts) or upon delivery to the Depositary of proper instruments of transfer, shall be transferable by delivery with the same effect as in the case of a negotiable instrument under the laws of the State of New York; provided, however, that the Depositary, notwithstanding any notice to the contrary, may treat the Holder thereof as the absolute owner thereof for the purpose of determining the person entitled to distribution of dividends or other distributions or to any notice provided for in this Deposit Agreement and for all other purposes and neither the Depositary nor the Company will have any obligation or be subject to any liability under the Deposit Agreement to any holder of a Receipt, unless such holder is the Holder thereof. SECTION 2.3Deposits. (a) Subject to the terms and conditions of this Deposit Agreement and applicable law, Shares or evidence of rights to receive Shares (other than Restricted Securities) may be deposited by any person (including the Depositary in its individual capacity but subject, however, in the case of the Company or any Affiliate of the Company, to Section 5.7 hereof) at any time, whether or not the transfer books of the Company or the Foreign Registrar, if any, are closed, by Delivery of the Shares to the Custodian.Every deposit of Shares shall be accompanied by the following: (A)(i)in the case of Shares issued in registered form, appropriate instruments of transfer or endorsement, in a form satisfactory to the Custodian, (ii)in the case of Shares issued in bearer form, such Shares or the certificates representing such Shares and (iii)in the case of Shares delivered by book-entry transfer, confirmation of such book-entry transfer to the Custodian or that irrevocable instructions have been given to cause such Shares to be so transferred, (B)such certifications and payments (including, without limitation, the Depositary's fees and related charges) and evidence of such payments (including, without limitation, stamping or otherwise marking such Shares by way of receipt) as may be required by the Depositary or the Custodian in accordance with the provisions of this Deposit Agreement, (C)if the Depositary so requires, a written order directing the Depositary to execute and deliver to, or upon the written order of, the person or persons stated in such order a Receipt or Receipts for the number of American Depositary Shares representing the Shares so deposited, (D)evidence satisfactory to the Depositary (which may include an opinion of counsel reasonably satisfactory to the Depositary provided at the cost of the person seeking to deposit Shares) that all conditions to such deposit have been met and all necessary approvals have been granted by, and there has been compliance with the rules and regulations of, any applicable governmental agency in Japan, and (E)if the Depositary so requires, (i)an agreement, assignment or instrument satisfactory to the Depositary or the Custodian which provides for the prompt transfer by any person in whose name the Shares are or have been recorded to the Custodian of any distribution, or right to subscribe for additional Shares or to receive other property in respect of any such deposited Shares or, in lieu thereof, such indemnity or other agreement as shall be satisfactory to the Depositary or the Custodian and (ii)if the Shares are registered in the name of the person on whose behalf they are presented for deposit, a proxy or proxies entitling the Custodian to exercise voting rights in respect of the Shares for any and all purposes until the Shares so deposited are registered in the name of the Depositary, the Custodian or any nominee.No Share shall be accepted for deposit unless accompanied by confirmation or such additional evidence, if any is required by the Depositary, that is reasonably satisfactory to the Depositary or the Custodian that all conditions to such deposit have been satisfied by the person depositing such Shares under the laws and regulations of 7 Japan and any necessary approval has been granted by any governmental body in Japan, if any, which is then performing the function of the regulator of currency exchange.The Depositary may issue Receipts against evidence of rights to receive Shares from the Company, any agent of the Company or any custodian, registrar, transfer agent, clearing agency or other entity involved in ownership or transaction records in respect of the Shares.Without limitation of the foregoing, the Depositary shall not knowingly accept for deposit under this Deposit Agreement any Shares required to be registered under the provisions of the Securities Act, unless a registration statement is in effect as to such Shares.The Depositary will comply with written instructions of the Company that the Depositary shall not accept for deposit hereunder any Shares specifically identified in such instructions at such times and under such circumstances as may be specified in such instructions in order to facilitate the Company's compliance with the securities laws in the United States or Japan. (b) As soon as practicable after receipt of any permitted deposit hereunder and compliance with the provisions of this Deposit Agreement, the Custodian shall present the Shares so deposited, together with the appropriate instrument or instruments of transfer or endorsement, duly stamped, to the Foreign Registrar for transfer and registration of the Shares (as soon as transfer and registration can be accomplished and at the expense of the person for whom the deposit is made) in the name of the Depositary, the Custodian or a nominee of either.Deposited Securities shall be held by the Depositary or by a Custodian for the account and to the order of the Depositary or a nominee, in each case for the account of the Holders and Beneficial Owners, at such place or places as the Depositary or the Custodian shall determine. (c) In the event anyShares are deposited which entitle the holders thereof to receive a per-share distribution or other entitlement in an amount different from the Shares then on deposit, the Depositary is authorized to take any and all actions as may be necessary (including, without limitation, making the necessary notations on Receipts) to give effect to the issuance of such ADSs and to ensure that such ADSs are not fungible with other ADSs issued hereunder until such time as the entitlement of the Shares represented by such non-fungible ADSs equals that of the Shares represented by ADSs prior to the original such deposit. The Company agrees to give timely written notice to the Depositary if any Shares issued or to be issued contain rights different from those of any other Shares theretofore issued and shall assist the Depositary with the establishment of procedures enabling the identification of such non-fungible Shares upon Delivery to the Custodian. SECTION 2.4Execution and delivery of Receipts. After the deposit of any Shares pursuant to Section 2.3, the Custodian shall notify the Depositary of such deposit and the person or persons to whom or upon whose written order a Receipt or Receipts are deliverable in respect thereof and the number of American Depositary Shares to be evidenced thereby.Such notification shall be made by letter, first class airmail postage prepaid, or, at the request, risk and expense of the person making the deposit, by cable, telex, SWIFT, facsimile or electronic transmission.After receiving such notice from the Custodian, the Depositary, subject to this Deposit Agreement (including, without limitation, the payment of the fees, expenses, taxes and other charges owing hereunder), shall issue the ADSs representing the Shares so deposited to or upon the order of the person or persons named in the notice delivered to the Depositary and shall execute and deliver a Receipt registered in the name or names requested by such person or persons evidencing in the aggregate the number of American Depositary Shares to which such person or persons are entitled.Nothing herein 8 shall prohibit any Pre-Release Transaction upon the terms set forth in this Deposit Agreement. SECTION 2.5Transfer of Receipts; Combination and Split-up of Receipts. (a) Transfer.The Depositary, or, if a Registrar (other than the Depositary) for the Receipts shall have been appointed, the Registrar, subject to the terms and conditions of this Deposit Agreement, shall register transfers of Receipts on its books, upon surrender at the Principal Office of the Depositary of a Receipt by the Holder thereof in person or by duly authorized attorney, properly endorsed in the case of a certificated Receipt or accompanied by, or in the case of DRS/Profile Receipts receipt by the Depositary of, proper instruments of transfer (including signature guarantees in accordance with standard industry practice) and duly stamped as may be required by the laws of the State of New York and of the United States and any other applicable law.Subject to the terms and conditions of this Deposit Agreement, including payment of the applicable fees and charges of the Depositary set forth in Section 5.9 hereof and Article (9)of the Receipt, the Depositary shall execute a new Receipt or Receipts and deliver the same to or upon the order of the person entitled thereto evidencing the same aggregate number of American Depositary Shares as those evidenced by the Receipts surrendered. (b) Combination and Split Up.The Depositary, subject to the terms and conditions of this Deposit Agreement shall, upon surrender of a Receipt or Receipts for the purpose of effecting a split-up or combination of such Receipt or Receipts and upon payment to the Depositary of the applicable fees and charges set forth in Section 5.9 hereof and Article (9)of the Receipt, execute and deliver a new Receipt or Receipts for any authorized number of American Depositary Shares requested, evidencing the same aggregate number of American Depositary Shares as the Receipt or Receipts surrendered. (c) Co-Transfer Agents.The Depositary may appoint one or more co-transfer agents for the purpose of effecting transfers, combinations and split-ups of Receipts at designated transfer offices on behalf of the Depositary. In carrying out its functions, a co-transfer agent may require evidence of authority and compliance with applicable laws and other requirements by Holders or persons entitled to such Receipts and will be entitled to protection and indemnity, in each case to the same extent as the Depositary. Such co-transfer agents may be removed and substitutes appointed by the Depositary.Each co-transfer agent appointed under this Section 2.5(other than the Depositary) shall give notice in writing to the Depositary accepting such appointment and agreeing to be bound by the applicable terms of this Deposit Agreement. (d) At the request of a Holder, the Depositary shall, for the purpose of substituting a certificated Receipt with a Receipt issued through DRS/Profile, or vice versa, execute and deliver a certificated Receipt or DRS/Profile statement, as the case may be, for any authorized number of American Depositary Shares requested, evidencing the same aggregate number of American Depositary Shares as those evidenced by the certificated Receipt or DRS/Profile statement, as the case may be, substituted. SECTION 2.6Surrender of Receipts and Withdrawal of Deposited Securities. Upon surrender, at the Principal Office of the Depositary, of American Depositary Shares for the purpose of withdrawal of the Deposited Securities represented thereby, and upon payment of (i)the fees and charges of the Depositary for the making of withdrawals of Deposited Securities and cancellation of Receipts (as set forth in Section 5.9 hereof and 9 Article (9)of the Receipt) and (ii)all applicable taxes and/or governmental charges payable in connection with such surrender and withdrawal, and subject to the terms and conditions of this Deposit Agreement, the Company’s Articles of Incorporation, Section 7.8hereof and any other provisions of or governing the Deposited Securities and other applicable laws, the Holder of such American Depositary Shares shall be entitled to Delivery, to him or upon his order, of the Deposited Securities at the time represented by the American Depositary Shares so surrendered.American Depositary Shares may be surrendered for the purpose of withdrawing Deposited Securities by delivery of a Receipt evidencing such American Depositary Shares (if held in certificated form) or by book-entry delivery of such American Depositary Shares to the Depositary. A Receipt surrendered for such purposes shall, if so required by the Depositary, be properly endorsed in blank or accompanied by proper instruments of transfer in blank, and if the Depositary so requires, the Holder thereof shall execute and deliver to the Depositary a written order directing the Depositary to cause the Deposited Securities being withdrawn to be delivered to or upon the written order of a person or persons designated in such order. Thereupon, the Depositary shall direct the Custodian to Deliver (without unreasonable delay) at the designated office of the Custodian or through a book entry delivery of the Shares (in either case, subject to Sections 2.7, 3.1, 3.2, 5.9, and to the other terms and conditions of this Deposit Agreement, to the Company’s Articles of Incorporation, to the provisions of or governing the Deposited Securities and to applicable laws, now or hereafter in effect) to or upon the written order of the person or persons designated in the order delivered to the Depositary as provided above, the Deposited Securities represented by such American Depositary Shares, together with any certificate or other proper documents of or relating to title of the Deposited Securities as may be legally required, as the case may be, to or for the account of such person. The Depositary may, in its discretion, refuse to accept for surrender a number of American Depositary Shares representing a number other than a whole number of Shares.In the case of surrender of a Receipt evidencing a number of American Depositary Shares representing other than a whole number of Shares, the Depositary shall cause ownership of the appropriate whole number of Shares to be delivered in accordance with the terms hereof, and shall, at the discretion of the Depositary, either (i)issue and deliver to the person surrendering such Receipt a new Receipt evidencing American Depositary Shares representing any remaining fractional Share, or (ii)sell or cause to be sold the fractional Shares represented by the Receipt surrendered and remit the proceeds of such sale (net of (A)applicable fees and charges of, and expenses incurred by, the Depositary and (B)taxes and governmental charges) to the person surrendering the Receipt. At the request, risk and expense of any Holder so surrendering a Receipt, and for the account of such Holder, the Depositary shall direct the Custodian to forward (to the extent permitted by law) any cash or other property (other than securities) held in respect of, and any certificate or certificates and other proper documents of or relating to title to, the Deposited Securities represented by such Receipt to the Depositary for delivery at the Principal Office of the Depositary, and for further delivery to such Holder.Such direction shall be given by letter or, at the request, risk and expense of such Holder, by cable, electronic, or facsimile transmission. Upon receipt by the Depositary, the Depositary may make delivery to such person or persons entitled thereto at the Principal Office of the Depositary of any dividends or cash distributions with respect to the Deposited Securities represented by such American Depositary Shares, or of any proceeds of sale of any dividends, distributions or rights, which may at the time be held by the Depositary. 10 SECTION 2.7Limitations on Execution and Delivery, Transfer, etc. of Receipts; Suspension of Delivery, Transfer, etc. (a) Additional Requirements.As a condition precedent to the execution and delivery, registration, registration of transfer, split-up, subdivision combination or surrender of any Receipt, the delivery of any distribution thereon or withdrawal of any Deposited Securities, the Depositary or the Custodian may require (i)payment from the depositor of Shares or presenter of the Receipt of a sum sufficient to reimburse it for any tax or other governmental charge and any stock transfer or registration fee with respect thereto (including any such tax or charge and fee with respect to Shares being deposited or withdrawn) and payment of any applicable fees and charges of the Depositary as provided in Section 5.9hereof and Article (9)of the Receipt, (ii)the production of proof satisfactory to it as to the identity and genuineness of any signature or any other matter contemplated by Section 3.1 hereof and (iii)compliance with (A)any laws or governmental regulations relating to the execution and delivery of Receipts or American Depositary Shares or to the withdrawal or delivery of Deposited Securities and (B)such reasonable regulations as the Depositary may establish consistent with the provisions of this Deposit Agreement and applicable law. (b) Additional Limitations.The issuance of ADSs against deposits of Shares generally or against deposits of particular Shares may be suspended, or the issuance of ADSs against the deposit of particular Shares may be withheld, or the registration of transfer of Receipts in particular instances may be refused, or the registration of transfers of Receipts generally may be suspended, during any period when the transfer books of the Depositary are closed or if any such action is deemed necessary or advisable by the Depositary or the Company, in good faith, at any time or from time to time because of any requirement of law, any government or governmental body or commission or any securities exchange on which the Receipts or Shares are listed, or under any provision of this Deposit Agreement or provisions of, or governing, the Deposited Securities, or any meeting of shareholders of the Company or for any other reason, subject, in all cases, to Section 7.8hereof. If the definition of “Unit” applies and the Company’s Articles of Incorporation restrict delivery of Shares other than in a Unit, then the right of a Holder that surrenders Receipts under Section 2.6 shall be subject to those restrictions.To the extent those restrictions prevent the Depositary from effecting delivery of Deposited Securities under Section 2.6, the Depositary shall effect delivery of Deposited Securities to the extent it may do so, and, to the extent practicable without issuing any fractional ADS, the Depositary shall execute and deliver to the Holder a Receipt evidencing ADSs representing the Deposited Securities the Depositary could not cause to be delivered. SECTION 2.8Lost Receipts, etc. In case any Receipt shall be mutilated, destroyed, lost or stolen, unless the Depositary has notice that such ADR has been acquired by a bona fide purchaser, subject to Section 5.9hereof, the Depositary shall execute and deliver a new Receipt (which, in the discretion of the Depositary may be issued through DRS/Profile unless specifically requested otherwise) in exchange and substitution for such mutilated Receipt upon cancellation thereof, or in lieu of and in substitution for such destroyed, lost or stolen Receipt.Before the Depositary shall execute and deliver a new Receipt in substitution for a destroyed, lost or stolen Receipt, the Holder thereof shall have 11 (A)filed with the Depositary (i)a request for such execution and delivery before the Depositary has notice that the Receipt has been acquired by a bona fide purchaser and (ii)a sufficient indemnity bond in form and amount acceptable to the Depositary and (B)satisfied any other reasonable requirements imposed by the Depositary. SECTION 2.9Cancellation and Destruction of Surrendered Receipts. Maintenance of Records. All Receipts surrendered to the Depositary shall be cancelled by the Depositary. The Depositary is authorized to destroy Receipts so cancelled in accordance with its customary practices.Cancelled Receipts shall not be entitled to any benefits under this Deposit Agreement or be valid or obligatory for any purpose. SECTION 2.10Pre-Release. Subject to the further terms and provisions of this Section 2.10, the Depositary, its Affiliates and their agents, on their own behalf, may own and deal in any class of securities of the Company and its Affiliates and in ADSs. Unless requested by the Company to cease doing so, in its capacity as Depositary, the Depositary may (i)issue ADSs prior to the receipt of Shares (each such transaction a “Pre-Release Transaction”) as provided below and (ii)deliver Shares upon the receipt and cancellation of ADSs that were issued in a Pre-Release Transaction, but for which Shares may not yet have been received. The Depositary may receive ADSs in lieu of Shares under (i)above and receive Shares in lieu of ADSs under (ii)above.Each such Pre-Release Transaction will be (A)subject to a written agreement whereby the person or entity (the “Applicant”) to whom ADSs or Shares are to be delivered (1)represents that at the time of the Pre-Release Transaction the Applicant or its customer owns the Shares or ADSs that are to be delivered by the Applicant under such Pre-Release Transaction, (2) agrees to indicate the Depositary as owner of such Shares or ADSs in its records and to hold such Shares or ADSs in trust for the Depositary until such Shares or ADSs are delivered to the Depositary or the Custodian, (3) unconditionally guarantees to deliver to the Depositary or the Custodian, as applicable, such Shares or ADSs, and (4)agrees to any additional restrictions or requirements that the Depositary deems appropriate, (B)at all times fully collateralized with cash, United States government securities or such other collateral as the Depositary deems appropriate, (C)terminable by the Depositary on not more than five (5)Business Days' notice and (D)subject to such further indemnities and credit regulations as the Depositary deems appropriate.The Depositary will normally limit the number of ADSs and Shares involved in such Pre-Release Transactions at any one time to thirty percent (30%)of the ADSs outstanding (without giving effect to ADSs outstanding under (i)above), provided, however, that the Depositary reserves the right to disregard such limit from time to time as it deems appropriate and may, with the prior written consent of the Company, change such limit for purposes of general application.The Depositary may also set limits with respect to the number of ADSs and Shares involved in Pre-Release Transactions with any one person on a case by case basis as it deems appropriate. The Depositary may retain for its own account any compensation received by it in conjunction with the foregoing. Collateral provided pursuant to (B)above, but not the earnings thereon, shall be held for the benefit of the Holders (other than the Applicant), and shall not, for the avoidance of doubt, constitute Deposited Securities hereunder. 12 ARTICLE III CERTAIN OBLIGATIONS OF HOLDERS
